Exhibit 10.2

SABRE CORPORATION

2019 DIRECTOR EQUITY COMPENSATION PLAN



--------------------------------------------------------------------------------

1.

Purpose of the Plan.

This Sabre Corporation 2019 Director Equity Compensation Plan is intended to
promote the interests of the Company and its stockholders by providing certain
compensation to eligible directors of the Company and to encourage the highest
level of director performance by providing such directors with a proprietary
interest in the Company’s success and progress by granting them awards
hereunder.

 

2.

Definitions.

As used in the Plan or in any instrument governing the terms of any Award, the
following definitions apply to the terms indicated below:

(a)    “Affiliate” means the Company and any of its direct or indirect
subsidiaries.

(b)    “Affiliated Entity” means any entity related to the Company as a member
of a controlled group of corporations in accordance with Section 414(b) of the
Code or as a trade or business under common control in accordance with
Section 414(c) of the Code, for so long as such entity is so related, including
without limitation any Affiliate.

(c)    “Awards” mean all awards granted pursuant to the terms of the Plan
including, but not limited to, Cash Awards, Non-Qualified Stock Options, Stock
Appreciation Rights, restricted stock awards and restricted stock unit awards.

(d)    “Award Agreement” means the written agreement, in a form determined by
the Committee from time to time, between the Company and a Participant that
evidences the grant of an Award and sets out the terms and conditions of an
Award.

(e)    “Board” means the Board of Directors of Sabre Corporation.

(f)    “Cash Award” means an award granted pursuant to Section 8 of the Plan.

(g)    “Change in Control” means the occurrence of any of the following events:
(i) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company on a consolidated basis to any Person or group of related persons for
purposes of Section 13(d) of the Exchange Act (a “Group”), together with any
Affiliates thereof; (ii) the approval by the holders of the outstanding voting
power of the Company of any plan or proposal for the liquidation or dissolution
of the Company; (iii) any Person or Group(other than any employee benefit plan
sponsored by Sabre Corporation) shall become the beneficial owner (within the
meaning of Section 13(d) of the Exchange Act), directly or indirectly, of Common
Stock representing more than 40% of the aggregate outstanding voting power of
the Company and such Person or Group actually has the power to vote such Common
Stock in any such election; (iv) the replacement of a majority of the Board over
a two-year period from the directors who constituted the Board at the beginning
of such period, and such replacement shall not have been approved by a vote of
at least a majority of the Board then still in office who either were members of
such Board at the beginning of such period or (v) consummation of a merger or
consolidation of the Company with another entity in which the holders of the
Common Stock of the Company immediately prior to the consummation of the
transaction hold, directly or indirectly,

 

2



--------------------------------------------------------------------------------

immediately following the consummation of the transaction, less than 50% of the
common equity interests in the surviving corporation in such transaction.
Notwithstanding the foregoing, with respect to any Award that is characterized
as “non-qualified deferred compensation” within the meaning of Section 409A of
the Code, an event shall not be considered to be a Change in Control under the
Plan for purposes of any payment in respect of such Award unless such event is
also a “change in ownership,” “change in effective control” or “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A of the Code.

(h)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and all regulations, interpretations, and administrative guidance issued
thereunder.

(i)    “Committee” means the Compensation Committee of the Board or such other
committee as the Board shall appoint from time to time to administer the Plan
and to otherwise exercise and perform the authority and functions assigned to
the Committee under the terms of the Plan.

(j)    “Common Stock” means Sabre Corporation Common Stock, $0.01 par value per
share, or any other security into which the common stock shall be changed
pursuant to the adjustment provisions of Section 10 of the Plan.

(k)    “Company” means Sabre Corporation and all of its Subsidiaries,
collectively.

(l)    “Director Deferred Compensation Plan” means any plan, agreement or
arrangement maintained by the Company from time to time that is established or
maintained under this Plan and that provides opportunities for deferral of
compensation.

(m)    “Effective Date” means the date the Plan is approved by the Company’s
stockholders.

(n)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(o)    “Fair Market Value” means, with respect to a share of Common Stock, as of
the applicable date of determination (i) closing price of a share of Common
Stock on the date of grant as reported on the principal securities exchange on
which shares of Common Stock are then listed or admitted to trading or (ii) if
not so reported, the average of the closing bid and ask prices on the date of
grant as reported on the NASDAQ Stock Market. In the event that the price of a
share of Common Stock shall not be so reported, the Fair Market Value of a share
of Common Stock shall be determined by the Committee in its sole discretion
taking into account the requirements of Section 409A of the Code.

(p)    “Grant Date” means the date designated by the Committee and specified in
the Award Agreement as the date the Award is granted.

(q)    “Non-Qualified Stock Option” means an Option that is not an “incentive
stock option” within the meaning of Section 422 of the Code.

(r)    “Option” means a stock option to purchase shares of Common Stock granted
to a Participant pursuant to Section 6 of the Plan.

 

3



--------------------------------------------------------------------------------

(s)    “Other Stock-Based Award” means an award granted to a Participant
pursuant to Section 7 of the Plan.

(t)    “Participant” means a member of the Board who is not an employee of the
Company or any of its Subsidiaries who is eligible to participate in the Plan
and to whom one or more Awards have been granted and, following the death of any
such Person, his successors, heirs, executors, and administrators, as the case
may be.

(u)    “Person” means a “person” as such term is used in Sections 13(d) and
14(d) of the Exchange Act, including any “group” within the meaning of
Section 13(d)(3) of the Exchange Act.

(v)    “Plan” means this Sabre Corporation 2019 Director Equity Compensation
Plan, as it may be amended from time to time.

(w)    “Sabre Corporation” means Sabre Corporation, a Delaware corporation, and
any successor thereto.

(x)    “Securities Act” means the Securities Act of 1933, as amended.

(y)    “Subsidiary” means any “subsidiary” within the meaning of Rule 405 under
the Securities Act.

 

3.

Stock Subject to the Plan, Share Counting Rules, and Individual Award Limits.

(a)    Subject to adjustment as provided in Section 10 and the provisions of
this Section 3, the number of shares of Common Stock that may be covered by
Awards granted under the Plan shall be 500,000 shares of Common Stock. Shares of
Common Stock issued under the Plan may be either authorized and unissued shares
or treasury shares, or both, in the sole discretion of the Committee.

(b)    For purposes of the preceding paragraph, shares of Common Stock covered
by Awards shall only be counted as used or issued to the extent they are
actually issued and delivered to a Participant (or such Participant’s permitted
transferees as described in the Plan) pursuant to the Plan provided, however,
that if the exercise price or tax withholding requirements related to any Award
granted under the Plan is satisfied through the withholding by the Company of
shares of Common Stock that are otherwise then deliverable in respect of such
Award or through actual or constructive transfer to the Company of shares of
Common Stock already owned, the number of shares of Common Stock withheld or
transferred, will be deemed delivered for purposes of determining the number of
shares of Common Stock available for issuance or transfer under the Plan.
Furthermore, any shares of Common Stock received by a Participant in connection
with an exercise of Options that are subsequently repurchased by the Company
will be deemed delivered for purposes of determining the number of shares of
Common Stock available for issuance or transfer under the Plan. However, if all
or any portion of an Award issued pursuant to the Plan expires, or is forfeited,
terminated or cancelled, without the issuance of shares of Common Stock, or is
exchanged with the Committee’s permission, prior to the issuance of shares of
Common Stock, for an Award not involving shares of Common Stock, the number of
shares of Common Stock subject to Awards that have been so forfeited,
terminated, cancelled, or have expired, as the case may be, will again be
available for issuance or transfer under the Plan. In addition, because shares
of Common Stock will count against the number reserved in Section 3(a) upon
delivery, and subject to the

 

4



--------------------------------------------------------------------------------

share counting rules under this Section 3(b), the Committee may determine that
Awards may be outstanding that relate to a greater number of shares of Common
Stock than the aggregate remaining available under the Plan, so long as Awards
will not result in delivery and vesting of shares of Common Stock in excess of
the number then available under the Plan.

(c)    Shares of Common Stock covered by Awards granted pursuant to the Plan in
connection with the assumption, replacement, conversion, or adjustment of
outstanding equity-based awards in the context of a corporate acquisition or
merger (within the meaning of NASDAQ Listing Rule 5635) as provided in
Section 10 of the Plan shall not count as used under the Plan for purposes of
Section 3.

(d)    Notwithstanding anything in the Plan to the contrary, and subject to
adjustment as provided in Section 10:

(i)     except as provided in Section 2(d)(ii) below, the aggregate value of
Options and Other Stock-Based Awards granted to any Participant in a single
fiscal year of the Company, solely with respect to his or her service as a
non-employee director on the Board, may not exceed $400,000, determined based on
the aggregate Fair Market Value of such Awards as of the Grant Date;

(ii)     the aggregate values of Options and Other-Stock-Based Awards granted to
any Participant in connection with his or her initial appointment as a
non-employee director on the Board may not exceed $500,000, determined based on
the aggregate Fair Market Value of such Options and Other Stock-Based Awards as
of the Grant Date, which, for the avoidance of doubt, may be in addition to any
Awards granted to such Participant under Sections 2(d)(i) and 2(d)(iii) of the
Plan; and

(iii)    the amount payable with respect to any Cash Award granted under the
Plan to any Participant in a single fiscal year of the Company, solely with
respect to his or her service as a non-employee director on the Board, may not
exceed $500,000.

 

4.

Administration of the Plan.

(a)    The Committee

The Plan shall be administered by the Board or a Committee of the Board
consisting of two or more persons, each of whom may, from time to time, qualify
as a “non-employee director” (within the meaning of Rule 16b-3 promulgated under
Section 16 of the Exchange Act) and as “independent” within the meaning of any
applicable stock exchange or similar regulatory authority on which the Common
Stock is then listed, in each case if and to the extent required by applicable
law.

(b)    Grant of Awards

(i)    The Committee shall, consistent with the terms of the Plan, from time to
time designate those individuals who shall be granted Awards under the Plan and
the amount, type, and other terms and conditions of such Awards, which need not
be identical for each Participant. The Committee shall have full discretionary
authority to administer the Plan, including discretionary authority to interpret
and construe any and all provisions of the Plan and the terms of any Award (and
any Award Agreement) granted thereunder and to adopt, amend and rescind from
time to time such rules and regulations for the administration of the Plan as
the Committee may deem necessary or appropriate. Decisions of the Committee
shall be final, binding, and conclusive on all parties.

 

5



--------------------------------------------------------------------------------

(ii)    Awards granted under the Plan may, in the Committee’s discretion, be
granted either alone or in addition to, in tandem with, or in substitution or
exchange for, any other Award, any award granted under another plan of the
Company or any business entity to be acquired by the Company, or any other right
of a Participant to receive payment from the Company. Awards granted in addition
to or in tandem with other Awards or awards may be granted either as of the same
time as, or a different time from, the grant of such other Awards or awards.

(iii)    On or after the Grant Date of an Award under the Plan, the Committee
may (i) accelerate the date on which any such Award becomes vested, exercisable
or transferable, as the case may be, (ii) extend the term of any such Award,
including, without limitation, extending the period following a termination of a
Participant’s provision of services during which any such Award may remain
outstanding, (iii) waive any conditions to the vesting, exercisability, or
transferability, as the case may be, of any such Award, (iv) grant other Awards
in addition to, in tandem with, or in substitution or exchange for, any Award,
any award granted under another plan of the Company or any business entity to be
acquired by the Company, or (v) provide for the payment of dividends or dividend
equivalents with respect to any such Award; provided, in each of (i) through (v)
that the Committee shall not have any such authority and shall not take any such
action to the extent that the grant of such authority or the taking of such
action would cause any tax to become due under Section 409A of the Code.
Notwithstanding anything herein to the contrary, without the approval of the
stockholders of the Company, the Company shall not reprice any stock option
(within the meaning of NASDAQ Listing Rule 5635(c) and any other formal or
informal guidance issued by the NASDAQ), which for this purpose also means any
of the following or any other action that has the same effect: (i) lowering the
exercise price of an Option or stock appreciation right after it is granted,
(ii) any other action that is treated as a repricing under United States
generally accepted accounting principles, or (iii) canceling an Option or stock
appreciation right at a time when its exercise price exceeds the Fair Market
Value of the underlying shares of Common Stock, in exchange for another Option
or stock appreciation right, shares of restricted Common Stock, other Awards,
cash or other property; provided, however, that the foregoing transactions shall
not be deemed a repricing if pursuant to an adjustment or other action
authorized under Section 10.

(iv)    The Committee may grant dividend equivalents to any Participant based on
the dividends declared on shares of Common Stock that are subject to any Award
during the period between the Grant Date and the date the Award is exercised,
vests, pays out, or expires. Such dividend equivalents may be awarded or paid in
the form of cash, shares of Common Stock, restricted stock, or restricted stock
units, or a combination, and shall be determined by such formula and at such
time and subject to such accrual, forfeiture, or payout restrictions or
limitations as determined by the Committee in its sole discretion.

(v)    In addition, the Committee may permit a Participant to defer such
Participant’s receipt of the payment of cash or the delivery of shares of Common
Stock that would otherwise be due to such Participant in connection with any
Award. If any such deferral is required or permitted, the Committee shall, in
its sole discretion, establish rules and procedures, in accordance with
Section 409A of the Code (to the extent applicable), for such payment or Common
Stock delivery deferrals and any notional earnings to be credited on such
deferred amounts.

 

6



--------------------------------------------------------------------------------

(c)    Delegation of Authority

(i)    All of the powers and responsibilities of the Committee under the Plan
may be delegated by the Committee in its discretion and in accordance with
applicable law, in writing, to any subcommittee thereof, or to any other
individual as it deems to be advisable, under any conditions and subject to any
limitations that the Committee may establish.

(ii)    In addition, the Committee may delegate the administration of the Plan
to one or more officers or employees of the Company, and such administrator(s)
may have the authority to execute and distribute Award Agreements or other
documents evidencing or relating to Awards granted by the Committee under this
Plan, to maintain records relating to Awards, to process or oversee the issuance
of Common Stock under Awards, to interpret and administer the terms of Awards,
and to take such other actions as may be necessary or appropriate for the
administration of the Plan and of Awards under the Plan, provided that in no
case shall any such administrator be authorized (i) to grant Awards under the
Plan, (ii) to take any action inconsistent with Section 409A of the Code or
(iii) to take any action inconsistent with Section 157 of the Delaware General
Corporation Law and other applicable provisions of the Delaware General
Corporation Law. Any action by any such administrator within the scope of its
delegation shall be deemed for all purposes to have been taken by the Committee
and, except as otherwise specifically provided, references in this Plan to the
Committee shall include any such administrator. The Committee and, to the extent
it so provides, any subcommittee, shall have sole authority to determine whether
to review any actions and/or interpretations of any such administrator, and if
the Committee shall decide to conduct such a review, any such actions and/or
interpretations of any such administrator shall be subject to approval,
disapproval, or modification by the Committee.

(d)    Payments by the Company and Registration of Common Stock

(i)    The Company shall pay any amount payable with respect to an Award in
accordance with the terms of such Award, provided that the Committee may, in its
discretion, defer the payment of amounts payable with respect to an Award
subject to and in accordance with the terms of any Director Deferred
Compensation Plan, to the extent such Director Deferred Compensation Plan
permits deferral of Awards granted hereunder. Payments to be made by the Company
upon the exercise or settlement of an Award may be made in such forms as the
Committee shall determine, including, without limitation, cash, Common Stock,
other Awards or other property, and may be made in a single payment or transfer,
in installments, or on a deferred basis. The settlement of any Award may be
accelerated, and cash paid in lieu of Common Stock in connection with such
settlement, in the Committee’s discretion or upon occurrence of one or more
specified events; provided that, with respect to any Award subject to
Section 409A of the Code, such acceleration or payment shall comply with
Section 409A of the Code.

(ii)    Sabre Corporation shall be under no obligation to effect the
registration pursuant to the Securities Act of any shares of Common Stock to be
issued hereunder or to effect similar compliance under any state laws.
Notwithstanding anything herein to the contrary, Sabre Corporation shall not be
obligated to cause to be issued or delivered any certificates evidencing shares
of Common Stock pursuant to the Plan unless and until Sabre Corporation is
advised by its counsel that the issuance and delivery of such certificates is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which shares of Common Stock are
traded.

 

7



--------------------------------------------------------------------------------

(iii)    Furthermore, the Company may, to the extent deemed necessary or
advisable by the Committee, postpone the issuance or delivery of Common Stock or
payment of other benefits under any Award until completion of such registration
or qualification of such Common Stock or other required action under any federal
or state law, rule or regulation, listing or other required action with respect
to any stock exchange or automated quotation system upon which the Common Stock
or other securities of the Company are listed or quoted, or compliance with any
other obligation of the Company, as the Committee may consider appropriate, and
may require any Participant to make such representations, furnish such
information and comply with or be subject to such other conditions (including
that the certificates evidencing shares of Common Stock bear such legends) as it
may consider appropriate in connection with the issuance or delivery of Common
Stock or payment of other benefits in compliance with applicable laws, rules,
and regulations, listing requirements, or other obligations; provided that the
Committee shall take no action to the extent that the taking of such action
would cause any tax to become due under Section 409A of the Code. The foregoing
notwithstanding, in connection with a Change in Control, the Company shall take
or cause to be taken no action, and shall undertake or permit to arise no legal
or contractual obligation, that results or would result in any postponement of
the issuance or delivery of Common Stock or payment of benefits under any Award
or the imposition of any other conditions on such issuance, delivery, or
payment, to the extent that such postponement or other condition would represent
a greater burden on a Participant than existed on the 90th day preceding the
Change in Control.

(e)    Limitation on Liability

(i)    The Committee may employ attorneys, consultants, accountants, agents, and
other persons, and the Committee, the Company, and its officers, directors, and
employees shall be entitled, in good faith, to rely or act upon any advice,
opinions, or valuations of any such persons. In addition, the Committee and each
member thereof, and any person acting pursuant to authority delegated by the
Committee, shall be entitled, in good faith, to rely or act upon any report or
other information furnished by any officer, director, or employee of the
Company, the Company’s independent auditors, consultants, or any other agents
assisting in the administration of the Plan.

(ii)    No member of the Committee, nor any person acting pursuant to authority
delegated by the Committee, nor any officer, director, or employee of the
Company acting at the direction or on behalf of the Committee, shall be liable
for any action, omission, or determination relating to the Plan, and Sabre
Corporation shall, to the fullest extent permitted by law, indemnify and hold
harmless each member of the Committee, each person acting pursuant to authority
delegated by the Committee, and each other officer, director, or employee of the
Company to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated, against any cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Committee) arising out of any action, omission or
determination relating to the Plan, unless, in either case, such action,
omission, or determination was taken or made by such member, director, employee,
or other person acting pursuant to authority delegated by the Committee in bad
faith and without reasonable belief that it was in the best interests of the
Company.

 

5.

Eligibility.

The Persons who shall be eligible to receive Awards pursuant to the Plan shall
be those members of the Board who are not also employees of the Company or any
of its Subsidiaries whom the Committee shall select from time to time. Each
Award granted under the Plan shall be evidenced by an instrument in writing in
form and substance approved by the Committee.

 

8



--------------------------------------------------------------------------------

6.

Options.

The Committee may from time to time grant Options, subject to the following
terms and conditions:

(a)    Exercise Price

The exercise price per share of Common Stock covered by any Option shall be not
less than 100% of the Fair Market Value of a share of Common Stock on the Grant
Date. The Award Agreement of each Option shall fix the exercise price and
clearly identify such Option as a Non-Qualified Stock Option.

(b)    Term and Exercise of Options

(i)    Each Option shall become vested and exercisable on such date or dates,
during such period, and for such number of shares of Common Stock as shall be
determined by the Committee on or after the date such Option is granted;
provided, however, that no Option shall be exercisable after the expiration of
ten years from the date such Option is granted; and, provided, further, that
each Option shall be subject to earlier termination, expiration, or cancellation
as provided in the Plan or in the relevant Award Agreement.

(ii)    Each Option may be exercised in whole or in part. The partial exercise
of an Option shall not cause the expiration, termination, or cancellation of the
remaining portion thereof.

(iii)    An Option shall be exercised by such methods and procedures as the
Committee determines from time to time, including, without limitation, through
net physical settlement;

(iv)    Options may not be sold, pledged, assigned, hypothecated, transferred,
or disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of a Participant, only by
the Participant; provided, however, that the Committee may permit Non-Qualified
Stock Options to be sold, pledged, assigned, hypothecated, transferred, or
disposed of, on a general or specific basis, subject to such conditions and
limitations as the Committee may determine. In addition, the Committee may
impose such restrictions on any shares acquired pursuant to the exercise of an
Option as it may deem advisable, including, without limitation, minimum holding
period requirements, restrictions under applicable federal securities laws,
under the requirements of any stock exchange or market upon which such shares
are then listed and/or traded, or under any blue sky or state securities laws
applicable to such shares.

(v)    Options granted under the Plan are intended to be exempt from
Section 409A of the Code.

 

7.

Other Stock-Based Awards.

The Committee may from time to time grant equity, equity-based or equity-related
Awards not otherwise described herein in such amounts and subject to such terms
and conditions as the Committee shall determine. Without limiting the generality
of the preceding sentence, each such Other Stock-Based

 

9



--------------------------------------------------------------------------------

Award may (i) involve the transfer of actual shares of Common Stock to
Participants, either at the time of grant or thereafter, or payment in cash or
otherwise of amounts based on the value of shares of Common Stock, (ii) be
subject to performance-based and/or service-based conditions, (iii) be in the
form of stock appreciation rights, phantom stock, restricted stock, restricted
stock units, performance shares, deferred share units, or share-denominated
performance units, and (iv) be designed to comply with applicable laws of
jurisdictions other than the United States; provided, that each Other
Stock-Based Award shall be denominated in, or shall have a value determined by
reference to, a number of shares of Common Stock that is specified at the time
of the grant of such award. Notwithstanding the foregoing, to the extent any
such Other Stock-Based Award is subject to Section 409A of the Code, the Award
Agreement of such Other Stock-Based Award shall contain terms and conditions
(including, without limitation and to the extent applicable, deferral and
payment provisions) that comply with Section 409A of the Code.

 

8.

Cash Awards.

The Committee may grant to any Participant Cash Awards that are subject to the
terms and conditions of the Plan. Cash Awards granted under the Plan may be
settled in cash or in other property, including shares of Common Stock, provided
that the term “Cash Award” shall exclude any Option or Other Stock-Based Award.
For the avoidance of doubt, nothing herein is intended to limit or shall limit
the Company’s ability to pay cash-based compensation, such as a cash retainer,
that is not subject to the Plan.

 

9.

Effect of Termination of Services.

Each Award Agreement shall set forth the effect of the Participant’s termination
of services as a director on any outstanding Awards. Such provisions shall be
determined in the sole discretion of the Committee, need not be uniform among
all Awards issued, and may reflect distinctions based on the reasons for the
termination.

 

10.

Adjustment Upon Certain Changes.

(a)    Shares Available for Grants

In the event of any change in the number of shares of Common Stock outstanding
by reason of any stock dividend or split, recapitalization, merger,
consolidation, combination or exchange of shares, or similar corporate change,
the maximum aggregate number of shares of Common Stock with respect to which the
Committee may grant Awards in any year, and the maximum aggregate number of
shares of Common Stock with respect to which the Committee may grant Awards to
any individual Participant in any year, shall be appropriately adjusted by the
Committee. In the event of any change in the number of shares of Common Stock
outstanding by reason of any other similar event or transaction, the Committee
shall, to the extent deemed appropriate by the Committee, make such adjustments
in the number and class of shares of Common Stock with respect to which Awards
may be granted.

(b)    Increase or Decrease in Issued Shares Without Consideration

In the event of any increase or decrease in the number of issued shares of
Common Stock resulting from a subdivision or consolidation of shares of Common
Stock or the payment of a stock dividend (but only on the shares of Common
Stock), or any other increase or decrease in the number of

 

10



--------------------------------------------------------------------------------

such shares effected without receipt or payment of consideration by the Company,
the Committee shall, to the extent deemed appropriate by the Committee,
appropriately adjust the number of shares of Common Stock subject to each
outstanding Award and the exercise price per share of Common Stock of each such
Award.

(c)    Certain Mergers

In the event that any merger, consolidation or similar transaction as a result
of which the holders of shares of Common Stock receive consideration consisting
exclusively of securities of the surviving corporation in such transaction, the
Committee shall, to the extent deemed appropriate by the Committee, adjust each
Award outstanding on the date of such merger or consolidation so that it
pertains and applies to the securities which a holder of the number of shares of
Common Stock subject to such Award would have received in such merger or
consolidation.

(d)    Certain Other Transactions

In the event of (i) a dissolution or liquidation of Sabre Corporation, (ii) a
sale of all or substantially all of the Company’s assets (on a consolidated
basis), (iii) a merger, consolidation, or similar transaction involving Sabre
Corporation in which Sabre Corporation is not the surviving corporation, or
(iv) a merger, consolidation or similar transaction involving Sabre Corporation
in the holders of shares of Common Stock receive securities of another
corporation and/or other property, including cash, other than shares of the
surviving corporation in such transaction, the Committee shall, to the extent
deemed appropriate by the Committee, but subject to Section 409A of the Code to
the extent applicable, have the power to:

(i)    cancel, effective immediately prior to the occurrence of such event, each
Award (whether or not then exercisable), and, in full consideration of such
cancellation, pay to the Participant to whom such Award was granted an amount in
cash, for each share of Common Stock subject to such Award, equal to the value,
as determined by the Committee in its reasonable discretion, of such Award,
provided that with respect to any outstanding Option such value shall be equal
to the excess of (A) the value, as determined by the Committee in its reasonable
discretion, of the property (including cash) received by the holder of a share
of Common Stock as a result of such event over (B) the exercise price of such
Option; and

(ii)    provide for the exchange of each Award (whether or not then exercisable
or vested) for an Award with respect to (A) some or all of the property which a
holder of the number of shares of Common Stock subject to such Award would have
received in such transaction or (B) securities of the acquiror or surviving
entity and, incident thereto, make an equitable adjustment as determined by the
Committee in the exercise price of the Award, or the number of shares or amount
of property subject to the Award or provide for a payment (in cash or other
property) to the Participant to whom such Award was granted in partial
consideration for the exchange of the Award.

(e)    Other Changes

In the event of any change in the capitalization of Sabre Corporation or
corporate change other than those specifically referred to in paragraphs (b),
(c), or (d), including, without limitation, an extraordinary cash dividend, the
Committee shall, to the extent deemed appropriate by the Committee, make such
adjustments in the number and class of shares subject to Awards outstanding on
the date on which such change occurs and in such other terms of such Awards as
the Committee may consider appropriate.

 

11



--------------------------------------------------------------------------------

(f)    Cash Awards

In the event of any transaction or event described in this Section 10, including
without limitation any corporate change referred to in paragraph (e) hereof, the
Committee may, as the Committee may consider appropriate in respect of such
transaction or event, make such adjustments in the terms and conditions of any
Cash Awards.

(g)    No Other Rights

Except as expressly provided in the Plan or any Award Agreement, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend or dividend equivalents, any
increase or decrease in the number of shares of stock of any class, or any
dissolution, liquidation, merger, or consolidation of Sabre Corporation or any
other corporation. Except as expressly provided in the Plan, no issuance by
Sabre Corporation of shares of stock of any class, or securities convertible
into shares of stock of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number of shares or amount of other
property subject to, or the terms related to, any Award.

(h)    Savings Clause

No provision of this Section 10 shall be given effect to the extent that such
provision (i) would cause any tax to become due under Section 409A of the Code
or (ii) would result in short-swing profits liability under Section 16 of the
Exchange Act or violate the exemptive conditions of Rule 16b-3 of the Exchange
Act.

 

11.

Change in Control

Except as otherwise set forth in a Participant’s Award Agreement, in the event
(a) a Participant’s service on the Board terminates in connection with a Change
in Control of the Company or (b) of a Change in Control in which outstanding
Awards are not assumed, continued, or substituted by the surviving corporation:

(i)    All deferral of settlement, forfeiture conditions and other restrictions
applicable to Awards granted under the Plan shall lapse and such Awards shall be
deemed fully vested as of the time of the Change in Control without regard to
deferral and vesting conditions; and

(ii)    Any Award carrying a right to exercise that was not previously
exercisable and vested shall become fully exercisable and vested as of the time
of the Change in Control.

 

12.

Rights under the Plan.

(a)    No person shall have any rights as a stockholder with respect to any
shares of Common Stock covered by or relating to any Award granted pursuant to
the Plan until the date of the issuance of such shares on the books and records
of Sabre Corporation. Except as otherwise expressly provided in

 

12



--------------------------------------------------------------------------------

Section 10 hereof, no adjustment of any Award shall be made for dividends or
other rights for which the record date occurs prior to the date such stock
certificate is issued. Nothing in this Section 12 is intended, or should be
construed, to limit authority of the Committee to cause the Company to make
payments based on the dividends that would be payable with respect to any share
of Common Stock if it were issued or outstanding, or to grant rights related to
such dividends.

(b)    Nothing in the Plan shall be construed to: (a) limit, impair, or
otherwise affect the Company’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or, (b) limit the right or power of
the Company to take any action which such entity deems to be necessary or
appropriate. Neither the adoption of the Plan nor the grant of any Award shall
be construed as creating any limitations on the power of the Board of Directors
or Committee to adopt such other compensation arrangements as it may deem
desirable for any Participant.

(c)    The Company shall not have any obligation to establish any separate fund
or trust or other segregation of assets to provide for payments under the Plan.
To the extent any person acquires any rights to receive payments hereunder from
the Company, such rights shall be no greater than those of an unsecured
creditor. Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other person. The Plan is not subject to the
Employee Retirement Income Security Act of 1974, as amended.

 

13.

No Right to Continued Services; No Right to Award.

(a)    Nothing contained in the Plan or any Award shall confer upon any
Participant any right with respect to the continuation of his service to the
Company or interfere in any way with the right of the Company at any time to
terminate such service or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of an Award.

(b)    No person shall have any claim or right to receive an Award hereunder.
The Committee’s granting of an Award to a Participant at any time shall neither
require the Committee to grant an Award to such Participant or any other
Participant or other person at any time nor preclude the Committee from making
subsequent grants to such Participant or any other Participant or other person.

 

14.

Tax Provisions & Withholding.

(a)    Cash Remittance

Whenever shares of Common Stock are to be issued upon the exercise of an Option
or the grant or vesting of an Award, and whenever any amount shall become
payable in respect of any Award, the Company shall have the right to require the
Participant to remit to the Company in cash an amount sufficient to satisfy
federal, state, and local withholding tax requirements, if any, attributable to
such exercise, grant, vesting, or payment prior to the delivery of any
certificate or certificates for such shares or the effectiveness of the lapse of
such restrictions or making of such payment. In addition, upon the exercise or
settlement of any Award in cash, or any payment with respect to any Award, the
Company shall have the right to withhold from any payment required to be made
pursuant thereto an amount sufficient to satisfy the federal, state, and local
withholding tax requirements, if any, attributable to such

 

13



--------------------------------------------------------------------------------

exercise, settlement, or payment. The Company can delay the delivery to a
Participant of any Common Stock or cash payable to such Participant to determine
the amount of withholding to be collected and to collect and process such
withholding.

(b)    Stock Remittance

At the election of the Participant, subject to the approval of the Committee,
when shares of Common Stock are to be issued upon the exercise, grant, or
vesting of an Award, the Participant may tender to Sabre Corporation a number of
shares of Common Stock that have been owned by the Participant for at least six
months (or such other period as the Committee may determine) having a Fair
Market Value at the tender date determined by the Committee to be sufficient to
satisfy the federal, state, and local withholding tax requirements, if any,
attributable to such exercise, grant, or vesting but not greater than such
withholding obligations. Such election (i) shall be irrevocable, made in
writing, and signed by the Participant, (ii) shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate, and (iii) shall satisfy the Participant’s obligations under this
Section 14, if any. The Company can delay the delivery to a Participant of any
Common Stock or cash payable to such Participant to determine the amount of
withholding to be collected and to collect and process such withholding.

(c)    Stock Withholding

At the election of the Participant, subject to the approval of the Committee,
when shares of Common Stock are to be issued upon the exercise, grant, or
vesting of an Award, the Company shall withhold a number of such shares having a
Fair Market Value at the exercise date determined by the Committee to be
sufficient to satisfy the federal, state, and local withholding tax
requirements, if any, attributable to such exercise, grant, or vesting but not
greater than such withholding obligations. Such election (i) shall be
irrevocable, made in writing, and signed by the Participant, (ii) shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate, and (iii) shall satisfy the Participant’s
obligations under this Section 14, if any. The Company can delay the delivery to
a Participant of any Common Stock or cash payable to such Participant to
determine the amount of withholding to be collected and to collect and process
such withholding.

(d)    Consent to and Notification of Section 83(b) Election

No election under Section 83(b) of the Code (to include in gross income in the
year of transfer the amounts specified in Section 83(b) of the Code) or under a
similar provision of the laws of a jurisdiction outside the United States may be
made unless expressly permitted by the terms of the Award Agreement or by action
of the Committee in writing prior to the making of such election. In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Company of such election within ten days
of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Section 83(b) of the Code or other
applicable provision.

 

15.

Amendment or Termination of the Plan.

(a)    The Board may at any time suspend or discontinue the Plan or revise or
amend it in any respect whatsoever; provided, however, that to the extent that
any applicable law, regulation, or rule of a

 

14



--------------------------------------------------------------------------------

stock exchange requires stockholder approval in order for any such revision or
amendment to be effective, such revision or amendment shall not be effective
without such approval. The preceding sentence shall not restrict the Committee’s
ability to exercise its discretionary authority hereunder pursuant to Section 4
hereof, which discretion may be exercised without amendment to the Plan;
provided that no provision of this Section 15 shall be given effect to the
extent that such provision would cause any tax to become due under Section 409A
of the Code.

(b)    Except as expressly provided in the Plan, no action hereunder may,
without the consent of a Participant, materially adversely affect the
Participant’s rights under any previously granted and outstanding Award.

(c)    Nothing in the Plan shall limit the right of the Company to pay
compensation of any kind outside the terms of the Plan.

 

16.

No Obligation to Exercise.

The grant to a Participant of an Award shall impose no obligation upon such
Participant to exercise such Award.

 

17.

Transfer Restrictions.

(a)    Upon the death of a Participant, outstanding Awards granted to such
Participant may be exercised only by the executors or administrators of the
Participant’s estate or by any person or persons who shall have acquired such
right to exercise by will or by the laws of descent and distribution. No
transfer by will or the laws of descent and distribution of any Award, or the
right to exercise any Award, shall be effective to bind the Company unless the
Committee shall have been furnished with (a) written notice thereof and with a
copy of the will and/or such evidence as the Committee may deem necessary to
establish the validity of the transfer and (b) an agreement by the transferee to
comply with all the terms and conditions of the Award that are or would have
been applicable to the Participant and to be bound by the acknowledgements made
by the Participant in connection with the grant of the Award.

(b)    Except as provided in the preceding paragraph (regarding transfers upon
the death of a Participant) and Section 6 (regarding the transfer of certain
Non-Qualified Stock Options), no Award or other right or interest of a
Participant under the Plan shall be pledged, hypothecated, or otherwise
encumbered or subject to any lien, obligation, or liability of such Participant
to any party (other than the Company), or assigned or transferred by such
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights may
be transferred to one or more transferees during the lifetime of the
Participant, and may be exercised by such transferees in accordance with the
terms of such Award, but only if and to the extent such transfers are permitted
by the Committee, subject to any terms and conditions which the Committee may
impose thereon (which may include limitations the Committee may deem appropriate
in order that offers and sales under the Plan will meet applicable requirements
of registration forms under the Securities Act specified by the Securities and
Exchange Commission). A beneficiary, transferee, or other person claiming any
rights under the Plan from or through any Participant shall be subject to all
terms and conditions of the Plan and any Award document applicable to such
Participant, except as otherwise determined by the Committee, and to any
additional terms and conditions deemed necessary or appropriate by the
Committee.

 

15



--------------------------------------------------------------------------------

18.

Retirement and Welfare Plans.

Neither Awards made under the Plan nor shares of Common Stock or cash paid
pursuant to such Awards will be included as “compensation” for purposes of
computing the benefits payable to any Participant under the Company’s retirement
plans (both qualified and non-qualified) or welfare benefit plans unless such
other plan expressly provides that such compensation shall be taken into account
in computing a Participant’s benefit or except as the Committee may otherwise
determine in its discretion.

 

19.

Certain Limitations on Awards to Ensure Compliance with Section 409A of the
Code.

(a)    The Company intends that the Plan and each Award granted hereunder that
is subject to Section 409A of the Code shall comply with Section 409A of the
Code and that the Plan shall be interpreted, operated and administered
accordingly. In the event any term and/or condition of an Award granted
hereunder would cause the application of an accelerated or additional tax under
Section 409A of the Code, such term and/or condition shall be restructured, to
the extent possible, in a manner, determined by the Committee, which does not
cause such an accelerated or additional tax. Any reservation of rights by the
Company hereunder affecting the timing of payment of any Award subject to
Section 409A of the Code will only be as broad as is permitted by Section 409A
of the Code. Notwithstanding anything herein to the contrary, in no event shall
the Company be liable for the payment of or gross up in connection with any
taxes and or penalties owed by the Participant pursuant to Section 409A of the
Code. For purposes of Section 409A of the Code, each installment
payment provided under the Plan shall be treated as a separate payment.

(b)    Notwithstanding anything herein or in any Award Agreement to the
contrary, in the event that a Participant is a “specified employee” (within the
meaning of Section 409A(2)(B) of the Code) as of the date of such Participant’s
termination of services, any Awards subject to Section 409A of the Code payable
to such Participant as a result of his or her termination, shall be paid on the
first business day of the first calendar month that begins after the six-month
anniversary of the date of the Participant’s termination of services, or, if
earlier, the date of the Participant’s death.

 

20.

Participants Based Outside of the United States.

Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in other countries in which the Company operates or which are
applicable to a Participant, the Committee, in its sole discretion, shall have
the power and authority to:

(a)    Modify the terms and conditions of any Award granted to a director if
necessary to comply with applicable foreign laws;

(b)    Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 20 by the Committee shall be attached to the Plan document as
appendices; and

(c)    Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.

 

16



--------------------------------------------------------------------------------

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.

 

21.

Legend.

The certificates or book entry for shares of Common Stock may include any legend
or coding, as applicable, which the Committee deems appropriate to reflect any
restrictions on transfer of such shares.

 

22.

Severability; Entire Agreement.

If any of the provisions of the Plan or any Award Agreement is finally held to
be invalid, illegal, or unenforceable (whether in whole or in part), such
provision shall be deemed modified to the extent, but only to the extent, of
such invalidity, illegality, or unenforceability, and the remaining provisions
shall not be affected thereby; provided, that, if any of such provisions is
finally held to be invalid, illegal, or unenforceable because it exceeds the
maximum scope determined to be acceptable to permit such provision to be
enforceable, such provision shall be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder. The Plan and any Award Agreement or other agreements or documents
designated by the Committee as setting forth the terms of an Award contain the
entire agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations, and warranties between them, whether written or
oral, with respect to the subject matter thereof.

 

23.

Descriptive Headings.

The headings in the Plan are for convenience of reference only and shall not
limit or otherwise affect the meaning of the terms contained herein.

 

24.

Governing Law.

The Plan and the rights of all persons under the Plan shall be construed and
administered in accordance with the laws of the State of Delaware without regard
to its conflict of law principles.

 

25.

Clawback.

Notwithstanding anything herein to the contrary, the Company will be entitled,
to the extent permitted or required by applicable law, Company policy, and/or
the requirements of an exchange on which the Company’s shares of Common Stock
are listed for trading, in each case, as in effect from time to time, to recoup
compensation of whatever kind paid by the Company or any of its affiliates at
any time to a Participant under the Plan and the Participant, by accepting
Awards pursuant to the Plan and any Award Agreement, agrees to comply with any
Company request or demand for such recoupment.

 

17



--------------------------------------------------------------------------------

26.

Effective Date and Term of Plan.

The Plan was initially adopted and shall be effective as of the Effective Date.
The Plan shall terminate automatically on the ten (10) year anniversary of the
Effective Date and may be terminated on any earlier date as provided in
Section 15, but all Awards made on or prior to such date will continue in effect
thereafter subject to the terms thereof and of the Plan.

 

18